Citation Nr: 0300596	
Decision Date: 01/10/03    Archive Date: 01/28/03

DOCKET NO.  95-29 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Louis, Missouri


THE ISSUE

Entitlement to service connection for a psychiatric 
disorder. 


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel







INTRODUCTION

The veteran served on active duty from May 1954 to May 
1956.  This appeal initially came before the Board of 
Veterans' Appeals (Board) on appeal from a July 1995 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.  The Board 
remanded the case to the RO for further development in 
December 1997 and subsequently denied the claim in a June 
1999 decision.  The veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims 
(Court).  In June 2000, the veteran's representative and 
the Secretary of Veterans Affairs (Secretary) submitted a 
Joint Motion for Remand, which the court granted in a June 
2000 order.  The Board remanded the case again in December 
2000 for additional development.  The appeal is now once 
again before the Board for review. 


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed 
to substantiate his claim, and has obtained and fully 
developed all evidence necessary for the equitable 
disposition of the claim.  The veteran has been notified 
of the evidence he should obtain and which evidence VA 
would obtain.

2.  Medical evidence shows that the veteran's psychiatric 
disorder preexisted service and was not aggravated 
therein. 


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 105, 1110, 1111, 1113, 1153, 
5103A, 5107(b) (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.306 (2002), 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.1, 3.301, 3.102, 3.156(a), 3.159, and 3.326(a)).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for a 
psychiatric disorder.  For the reasons set forth below, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim.  In the interest of clarity, 
the Board will initially discuss whether this issue has 
been properly developed for appellate purposes.  The Board 
will then address the issue on appeal, providing relevant 
VA law and regulations, a factual background, and an 
analysis of the issue on appeal.

I.  Veterans Claims Assistance Act

As a preliminary matter, the Board notes that on November 
9, 2000, the Veterans Claims Assistance Act of 2000 
("VCAA") was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 
(2000); see 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  
The VCAA amended 38 U.S.C.A. § 5103 to clarify VA's duty 
to notify claimants and their representatives of any 
information that is necessary to substantiate the claim 
for benefits.  The VCAA also created 38 U.S.C.A. § 5103A, 
which codifies VA's duty to assist and essentially states 
that VA will make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate a claim.  
See also 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.159). 

The Board finds that VA has complied with the duty-to-
assist requirement of the VCAA.  The Board remanded the 
case in December 1997 to obtain medical records from the 
Social Security Administration (SSA) as well as records 
from K.D., M.D. After VA failed to satisfy the directives 
of that remand, the Board remanded the case again in 
December 2000 with the same instructions.  Medical records 
from SSA have now been obtained.  In a December 2000 
letter, the RO requested that the veteran provide a signed 
release so medical evidence from Dr. K.D. could be 
obtained.  To date, however, no response from the veteran 
has been made.  The Board thus finds that VA has fulfilled 
its duty to assist under the VCAA.  See Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991) (holding that the duty to 
assist is not a one-way street; if a veteran wishes help 
in developing his claim, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining putative 
evidence).  The Board also developed the case by affording 
the veteran two VA examinations in which medical 
professionals reviewed the entire claims file.  The Board 
also requested an expert medical opinion through the VA 
Veterans Health Administration (VHA) concerning the nature 
and etiology of the veteran's psychiatric disorder.  
Following the Court's order, the veteran was also provided 
the opportunity to submit additional evidence, which he 
did.  The Board notes that there is no indication in the 
record that outstanding medical records exist that have 
not been obtained and associated with the claims file.  

The Board further observes that the discussions in the 
rating decisions of July 1995 and August 1995; the 
statement of the case issued in August 1995; the 
supplemental statements of the case issued in September 
1996, January 1997, March 1997, August 1998, and November 
2002; as well as various letters by the RO and the Board 
have informed the veteran of the information and evidence 
necessary to substantiate his claim.  In this regard, the 
veteran has been notified that the evidence needs to show 
that his current psychiatric disorder was incurred in or 
aggravated by service.  In addition, in letters dated 
December 2000 and March 2001, the RO also notified the 
veteran of the evidence he is expected to obtain and which 
evidence VA will obtain.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002).  The veteran has also been 
notified of the provisions of the VCAA. 

The Board thus finds that further development of the 
record is not necessary and that further advisement under 
38 U.S.C. § 5103(a) is not required.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens 
on the VA with no benefit flowing to the veteran are to be 
avoided).  Disposition of the veteran's claim at the 
present time is appropriate.




II.  Discussion

A.  Legal Criteria

Service connection may be granted for a disability 
resulting from a disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R.            § 3.303(a).  Certain chronic diseases 
such as psychosis may be presumed to have been incurred in 
service if manifest to a compensable degree (10 percent) 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.307, 3.309 (2002).  In addition, if a condition noted 
during service is not shown to be chronic, then generally 
a showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R              § 
3.303(b).

Compensation shall not be paid if the disability was the 
result of the person's own willful misconduct or abuse of 
alcohol or drugs.  38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 
3.1(n), 3.301(c).  With respect to alcohol and drug abuse, 
Section 8052 of the Omnibus Budget Reconciliation Act 
(OBRA) of 1990, Pub. L. No. 101-508,     § 8052, 104 Stat. 
1388, 1388- 351, prohibits, effective for claims filed 
after October 31, 1990, payment of compensation for a 
disability that is a result of a veteran's own alcohol or 
drug abuse.  Moreover, § 8052 also amended 38 U.S.C. § 
105(a) to provide that, with respect to claims filed after 
October 31, 1990, an injury or disease incurred during 
active service will not be deemed to have been incurred in 
line of duty if the injury or disease was a result of the 
person's own willful misconduct, including abuse of 
alcohol or drugs.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 
3.1(n), 3.301.

In VAOPGCPREC 2-98 (February 10, 1998), the VA General 
Counsel held that 38 U.S.C.A. § 105(a), as amended by 
section 8052(a) of the OBRA, prohibits a grant of "direct 
service connection" for drug or alcohol abuse on the basis 
of incurrence or aggravation in line of duty during 
service.  Moreover, in Allen v. Principi, 237 F. 3d 1368 
(Fed. Cir. 2001), the United States Court of Appeals for 
the Federal Circuit held that the current version of § 
1110, when read in light of its legislative history, does 
not preclude a veteran from receiving compensation for 
alcohol or drug-related disabilities arising secondarily 
from a service-connected disability.  However, the Court 
held that § 1110 precludes compensation for secondary 
disabilities that result from primary alcohol abuse.  The 
Court provided two reasons for this rule.  First, such a 
secondary disability does not satisfy § 1110's words of 
authorization for disabilities contracted "in line of 
duty."  Second, like the primary alcohol abuse disability, 
a secondary disability arising from a primary alcohol 
disability is not compensable because to fit within the 
words of § 1110's exclusion, as it too is a "result of the 
veteran's own . . . abuse of alcohol or drugs [i.e., 
primary alcoholism acquired in service]."

Every person employed in the active military, naval, or 
air service shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except 
as to defects, infirmities, or disorders noted at the time 
of the examination, acceptance and enrollment, or where 
clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  See 38 U.S.C.A. 
§§ 1111, 1137.  A history of pre-service existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions but will be 
considered together with all other material evidence in 
determinations as to inception.  Determinations should not 
be based on medical judgment alone as distinguished from 
accepted medical principles, or on history alone without 
regard to clinical factors pertinent to the basic 
character, origin and development of such injury or 
disease.  They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all 
material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof.  38 C.F.R. § 3.304(b)(1).  
Signed statements of veterans relating to the origin, or 
incurrence of any disease or injury made in service if 
against his or her own interest is of no force and effect 
if other data do not establish the fact.  Other evidence 
will be considered as though such statement were not of 
record.  38 C.F.R. § 3.304(b)(3).

The burden of proof is on the government to rebut the 
presumption of sound condition upon induction by clear and 
unmistakable evidence showing that the disorder existed 
prior to service, and if the government meets this 
requirement, by showing that the condition was not 
aggravated in service.  Vanerson v. West, 12 Vet. App. 
254, 258 (1999); Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The Court noted that "the word 'unmistakable' 
means that an item cannot be misinterpreted and 
misunderstood, i.e. it is undeniable."  Vanerson v. West, 
12 Vet. App. 254 (1999) (quoting Webster's New World 
Dictionary 1461 (3rd Coll. Ed. 1988)).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an 
increase in disability during such service, unless there 
is a specific finding that the increase in disability is 
due to the natural progress of the disease.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(a).  It is the Secretary's burden 
to rebut the presumption of inservice aggravation.  See 
Laposky v. Brown, 4 Vet. App. 331, 334 (1993); Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991).  Aggravation may 
not be conceded where the disability underwent no increase 
in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995).  Temporary or 
intermittent flare-ups of a preexisting injury or disease 
are not sufficient to be considered "aggravation in 
service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991); Green v. Derwinski, 1 Vet. App. 320, 
323 (1991); Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993).

B.  Factual Background

The veteran's May 1954 induction examination noted an 
abnormal psychiatric clinical evaluation.  This defect was 
described as "moderate anxiety."  During this examination, 
a history of excessive drinking was given.  The following 
month, in June 1954, the veteran was the subject of a 
physical profile that in terms of a diagnosis revealed "no 
significant psychiatric disease."  A subsequent physical 
profile of March 1955 included the examiner's opinion that 
the veteran exhibited "moderate anxiety."  The veteran's 
discharge physical in May 1956 made no reference to a 
mental disorder or excessive drinking. 

Shortly after his discharge, the veteran was hospitalized 
at a private facility from August 1956 to September 1956 
for alcoholism, psychoneurosis and emotional instability.  
Unfortunately, complete treatment records are unavailable 
from that admission; however, a one page record clearly 
shows that the veteran was diagnosed with chronic 
alcoholism about three months after his separation from 
service.

The veteran received no further psychiatric treatment 
until 1990, when he began a long series of 
hospitalizations for a variety of psychiatric diagnoses.  
In particular, the veteran was treated at DePaul Health 
Center, Christian Hospital and several VA facilities for 
diagnoses including alcoholism, major depression, anxiety, 
and a personality disorder.  Records submitted by SSA also 
include copies of these hospitalization reports.  None of 
these reports, however, mentions the etiology or date of 
onset of these disorders. 

The veteran was afforded a VA psychiatric examination in 
March 1998 to determine the nature and etiology of his 
psychiatric disorder.  In a report from that examination, 
the examining psychologist indicated that she spent nine 
hours reviewing the veteran's claims file.  The examiner 
also stated that she conducted a detailed clinical 
interview of the veteran in the presence of his sister.  
Based on her review of the evidence, the interview with 
the veteran, and findings from a mental status 
examination, the examiner provided an Axis I diagnosis of 
alcohol abuse/dependency and an Axis II diagnosis of 
personality disorder, mixed type (borderline, dependent, 
avoidant).  The examiner also stated that, if another 
mental disorder was present, it probably was attributable 
to the veteran's chronic alcohol usage and that his 
military service did not cause or aggravate a mental 
disorder.

In a February 1998 letter, R.C., M.D., stated that he had 
been treating the veteran since the early 1990's.  
According to Dr. R.C., the veteran's 1956 hospitalization 
was caused by a mental disorder which had existed prior to 
service and worsened in service.  Dr. R.C. further stated 
that the veteran's alcoholism was secondary to his severe 
anxiety and depression and that "he used alcohol as a 
means of sedation."  Dr. R.C. explained that his medical 
opinion was further supported by "common sense which tells 
me that a man who had mild anxiety prior to service and 
suffered a mental breakdown within weeks of discharge, was 
definitely adversely affected by his time in service."  
The veteran's treating oncologist, S.Z., M.D., also 
submitted a letter dated February 1998, wherein he stated 
that it was very likely that the veteran's anxiety had 
been present for most, if not all, of his life. 

As a result of the conflicting medical evidence, the Board 
requested an expert medical opinion through the VA 
Veterans Health Administration (VHA) concerning the 
etiology of the veteran's psychiatric disorder.  Pursuant 
to that request, in April 1999, R.G., M.D., the Director 
of the Mental Health Services at a VA medical center, 
reviewed the veteran's claims file and commented on the 
etiology of the veteran's psychiatric disorder.  Dr. R.G. 
identified alcohol dependence as the veteran's only 
current mental disorder, which existed prior to or at the 
time the veteran entered service.  Dr. R.G. also opined 
that the severity of the veteran's alcohol dependence 
probably increased during service, that the increase was 
entirely attributable to the natural course of the 
disease, and that the 1956 hospitalization was 
necessitated primarily because of his alcohol use.  Dr. 
R.G. questioned the authority and reliability of the 
notation of "moderate anxiety" on the report of the 
veteran's induction examination on the grounds that the 
term was more likely used as a description of the 
veteran's behavior than as a reliable medical diagnosis 
consistent with the classification of psychiatric 
disorders provided by the Diagnostic and Statistical 
Manual then in effect.  Dr. R.G. explained that, to the 
extent the veteran may have shown symptoms of anxiety and 
depression in service, these symptoms would have been 
manifestations of the veteran's alcohol dependence.  Dr. 
R.G. characterized as speculative but possible a causal 
link between the veteran's alcohol dependence and other 
current mental disorders, namely depression, anxiety and a 
cognitive disorder.  However, he also stated that, to the 
extent these additional disease entities developed 
independently from the veteran's alcohol dependence, they 
developed after the veteran's separation from service and 
are unrelated to service. 

In August 2000, J.H., Ph.D., a licensed psychologist, 
reviewed the claims file and conducted a lengthy interview 
of the veteran.  Dr. J.H. said it was logical to conclude 
that the veteran had some level of emotional distress 
prior to his military service, which was likely due to 
abuse he suffered by his father.  Dr. J.H. said this was 
partially noted at the pre-induction examination with no 
further evaluation performed.  Dr. J.H. also stated that 
it was reasonable to conclude that it is at least as 
likely as not that the veteran's military service 
aggravated his mental disability that eventually resulted 
in a breakdown after he was released.  He also explained 
that the veteran's alcoholism was secondary to his mental 
problems and that he was using alcohol as a primary form 
of medication.  Dr. J.H. diagnosed the veteran as having 
major depression, recurrent, severe; and anxiety disorder 
with agoraphobia. 

The veteran was subsequently examined by a board of two VA 
psychologists in July 2002, each of whom reviewed the 
claims file.  The examiners stated that, if the history 
given by the veteran and his sister were accurate, there 
was no history of alcohol abuse preceding his military 
service, and that it was more likely than not that the 
long history of alcohol dependency that developed was 
subsequent to his first psychiatric breakdown.  They also 
stated that it was as likely as not that his use of 
alcohol to medicate himself was credible.  The examiners 
admitted, however, that they had no way of knowing which 
history was correct.  With respect to the veteran's 
alleged abuse by his father, the examiners believed it 
made little difference whether or not serious abuse took 
place in that there had been no reported psychiatric 
contact prior to or during service.  If a personality 
disorder developed as a result of the alleged abuse, the 
examiners believed it would have made the veteran more 
vulnerable to the resulting disorder, but that the 
psychiatric problems did not seem to manifest until after 
service.  The examiners thus concluded that it did not 
seem that the veteran's military service caused him any 
undue stress or was responsible either for the alcohol-
related problems which he claimed he never had before 
service or for the other anxiety or depression which did 
not manifest until after service.  The examiners explained 
that the psychiatric problems apparently developed within 
a month of his military discharge.  The examiners provided 
the following diagnoses: (1) general anxiety disorder, 
with first manifestation being a panic disorder noted by 
history one month post-discharge from service; (2) alcohol 
dependency, in current sustained remission; and (3) major 
depressive disorder, recurrent, by history. 

C. Analysis

After carefully reviewing the evidence of record, the 
Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for a 
psychiatric disorder.  The evidence shows that the 
veteran's psychiatric disorder existed at the time he 
entered service.  The May 1954 induction examination 
report noted an abnormal psychiatric clinical evaluation, 
as the examining physician reported that the veteran 
exhibited "moderate anxiety."  Since this finding resulted 
from the observation of an examining physician rather than 
a recitation of the veteran's self-reported history, the 
presumption of soundness does not apply.  38 U.S.C.A. §§ 
1111, 1137.  Although two VA psychologists in July 2002 
concluded that the veteran's mental condition did not 
exist prior to service, they cautioned that this finding 
was largely predicated on the assumption that the history 
provided by the veteran and his sister was correct.  The 
Board emphasizes, moreover, that other medical 
professionals did not accept the veteran's history.  For 
example, Drs. R.C., R.G., and J.H. all agreed that the 
veteran's mental condition existed prior to service.  It 
is therefore evident that the presumption of soundness is 
not for application in this case.  As such, the crucial 
issue to be determined is whether the veteran's 
preexisting psychiatric disorder was aggravated by 
service. 

It is unclear from the record whether the veteran's heavy 
use of alcohol preceded the development of the other 
psychiatric disorders and is therefore considered primary, 
or whether the alcohol was used as a medicating device and 
therefore secondary to the other psychiatric disorders.  
In any event, regardless of which psychiatric disability 
appeared first, the Board finds that there was no increase 
in disability during service, thus precluding a finding of 
aggravation for any psychiatric disorder.  The Board 
points out that Drs. R.C. and J.H. are the only medical 
professionals who concluded that the veteran's preexisting 
psychiatric disorder was aggravated by service.  However, 
it is not clear from Dr. R.C.'s letter the extent to which 
he reviewed the veteran's medical records prior to 
rendering his opinion.  Dr. R.C.'s opinion does not 
address medical evidence that the veteran acknowledged 
drinking excessive amounts of alcohol prior to service or 
that three months after leaving service he was diagnosed 
with chronic alcoholism.  Although Dr. R.C.'s opinion 
asserts that inservice aggravation of the veteran's 
anxiety necessitated his 1956 hospitalization, the opinion 
does not suggest why the veteran's service medical records 
show no evidence of worsening anxiety, why anxiety is not 
mentioned in the reports of the veteran's separation 
physical examination or medical history, or how, after 
nearly 40 years without documented mental problems, 
anxiety symptoms that manifested in 1956 relate to a 
current disorder.  

Unlike Dr. R.C.'s opinion, it appears that Dr. J.H. did 
report the veteran's history in detail before opining that 
the veteran's preexisting psychiatric disorder was 
aggravated by his military service.  Nevertheless, Dr. 
J.H. offered no supporting rationale after making this 
conclusory statement.  

The Board also points out that three VA medical 
professionals disagreed with Drs. R.C. and J.H.  A VA 
examiner in March 1998 stated: "it does not appear to me 
that this veteran can show that his anxiety or psycho-
neurosis was incurred in or aggravated by service."  This 
opinion was based on a nine hour review of the veteran's 
claims and a detailed interview with the veteran in the 
presence of his sister.  In addition, two VA psychologists 
in July 2002 determined that the veteran's psychiatric 
disorder was not aggravated by service.  In their report, 
they noted that Dr. R.C.'s opinion was "not well reasoned, 
or, at least, not supported by data, but [was] rather a 
'common sense' opinion of that doctor."  They also added 
that, while Dr. J.H. thoroughly reviewed the medical 
records, he did not demonstrate how the veteran's service 
contributed to or worsened his preexisting condition.  

For these reasons, the Board places greater probative 
value on the opinions provided by these three VA medical 
professionals than those opinions provided by Drs. R.C. 
and J.H.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(holding that VA may favor the opinion of one competent 
medical expert over that of another when decision makers 
give an adequate statement of reasons and bases); 
Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the 
probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, 
the physician's knowledge and skill in analyzing the data, 
and the medical conclusion the physician reaches....  As 
is true with any piece of evidence, the credibility and 
weight to be attached to these opinions [are] within the 
province of the [Board as] adjudicators. . .").

Even assuming for discussion purposes that the veteran's 
preexisting psychiatric disorder worsened during service, 
clear and unmistakable evidence shows that any increase in 
service was due to the natural progress of the disease.  
In this regard, after reviewing the claims file, Dr. R.G. 
made a specific finding that any aggravation of the 
veteran's alcohol dependence was due to the natural 
progression of the disease.  The two VA psychologists who 
reviewed the record in July 2002 also stated that Dr. 
R.G.'s review was well reasoned.  It has therefore not 
been shown that the veteran's preexisting psychiatric 
disorder was aggravated as a result of the veteran's 
military service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).

Accordingly, the Board finds that the preponderance of the 
medical evidence is against the veteran's claim for 
service connection for a psychiatric disorder.  The Board 
also has considered lay statements provided by the 
veteran, members of his family, a long-time friend, and 
his representative.  However, the record does not reflect 
that any of these individuals are competent to offer an 
opinion as to the cause or aggravation of a psychiatric 
disorder.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1994) 
(citing Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).  
Although the veteran can report his symptoms, his 
statements as to the cause or aggravation of any claimed 
condition must be supported by competent medical evidence.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
As a matter of law, lay persons without a medical 
education are not qualified to provide a medical opinion.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 
142 F.3d 1434 (Fed. Cir. 1998) (lay persons are "generally 
not capable of opining on matters requiring medical 
knowledge, such as the condition causing or aggravating 
the symptoms.").

In conclusion, the Board finds that the preponderance of 
the evidence is against the veteran's claim of entitlement 
to service connection for a psychiatric disorder.  
Accordingly, the record does not present an approximate 
balance of positive and negative evidence to which the 
benefit-of-the-doubt standard applies.  VCAA, Pub. L. No. 
106-475, 114 Stat. 2096, 2098-2099 (2000).  Hence, the 
appeal is denied.


ORDER

Service connection for a psychiatric disorder is denied. 




		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

